Case 9:18-cv-80176-BB Document 551-7 Entered on FLSD Docket 06/01/2020 Page 1 of 7




                 EXHIBIT G
Case 9:18-cv-80176-BB Document 551-7 Entered on FLSD Docket 06/01/2020 Page 2 of 7


                                                                         Page 1
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:9:18-cv-80176-BB/BR

             ----------------------------------------
             IRA KLEIMAN, as the personal             )
             representative of the Estate of David    )
             Kleiman, and W&K Info Defense            )
             Research, LLC                            )
                                 Plaintiffs,.         )
                                                      )
                     v.                               )
                                                      )
             CRAIG WRIGHT                             )
                                 Defendant.           )
             ----------------------------------------

                               VIDEO-TAPED DEPOSITION OF

                                      DR. CRAIG WRIGHT

                                             on

                               Wednesday, March 18, 2020

                                     At the offices of:
                                        SCA Ontier
                                       Halton House
                                       20-23 Holborn
                                      London EC1N 3JD
                                      United Kingdom

             Taken by:
             AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 551-7 Entered on FLSD Docket 06/01/2020 Page 3 of 7


                                                                       Page 103
       1               A.      Dave was not doing any research.
       2     Dave was not an academic.         Dave didn't even finish
       3     university.
       4               Q.      Did you ever tell the Australian
       5     Tax Office such a trust was set up?
       6                       MR. RIVERO:      Same objection as
       7     previously about reliance on such transcripts.              Go
       8     ahead and answer.
       9     BY MR. FREEDMAN:
      10               Q.      We gave you a standing objection to
      11     that, so you don't have to do that.
      12                       MR. RIVERO:      I'm just establishing
      13     my record.     Please go ahead.
      14               A.      Again, those transcripts were not
      15     even remotely accurate.
      16     BY MR. FREEDMAN:
      17               Q.      I did not mention the transcripts.
      18     I just said did you tell the Australian Tax Office
      19     such a trust was set up?
      20               A.      No, I did not say that there was a
      21     trust with Dave.      The tax office knew about all of
      22     my trusts, going back until 1996.           Craig Wright
      23     R&D was originally mentioned in an Australian
      24     court case in 2003 and all of those things were
      25     set up with their reciprocal Australian domiciled
Case 9:18-cv-80176-BB Document 551-7 Entered on FLSD Docket 06/01/2020 Page 4 of 7


                                                                       Page 104
       1     trust entity.     At no point was Dave Kleiman ever
       2     mentioned, whereas I listed all the beneficiaries,
       3     paid all the tax and recorded all the
       4     documentation for each of these entities, so there
       5     is not a Mr. Dave Kleiman as associated with any
       6     of them.
       7     BY MR. FREEDMAN:
       8               Q.      Did you ever mine Bitcoin into a
       9     Panama trust?
      10               A.      No, I did not mine Bitcoin into a
      11     Panama trust.
      12               Q.      Dr. Wright is this the same trust
      13     -- strike that question.        Dr. Wright, did you and
      14     Dave ever put assets into the same trust?
      15               A.      Dave has never had anything to do
      16     with any assets that I have owned, other than
      17     Coin-Exch.     The only company that Dave ever had
      18     shares for was Coin-Exch and that only occurred
      19     because I honoured a promise even though it turns
      20     out that the person I thought Dave was was
      21     different and that he never completed any task nor
      22     had anything that he promised to do.
      23     Unfortunately, Mr. Kleiman committed suicide four
      24     days before he would be required to put his
      25     Bitcoin that he promised he had into a company
Case 9:18-cv-80176-BB Document 551-7 Entered on FLSD Docket 06/01/2020 Page 5 of 7


                                                                       Page 105
       1     I had founded, but he was never associated with
       2     any trust I was involved with.
       3                       My trusts are family trusts, they
       4     don't involve anyone outside of my family.             They
       5     don't involve friends, they don't involve
       6     co-workers and they don't involve anything else.
       7     At no point have any of my trusts mined Bitcoin.
       8     My trusts hold shares in companies that mined
       9     Bitcoin.    I have simplified this for people
      10     because it becomes difficult at times and they
      11     roll their eyes at me when I explain it.
      12                       I have a trust and that trust owns
      13     shares.    The shares are in a company.          The company
      14     is owned not in the past by multiple people.
      15     Those company records are all filed.            The taxes
      16     are paid, the employees are paid.           Then those
      17     companies act.      When I say I am mining Bitcoin and
      18     I have a staff member, an employee who is under a
      19     contract working for me, then I am mining Bitcoin.
      20     When someone runs a machine under my direction,
      21     I am mining Bitcoin.       When I say I am mining
      22     Bitcoin I mean that the trust that I founded runs
      23     a company that employs people that do an employed
      24     role to mine Bitcoin into the company, making the
      25     shares more valuable.        By the shares being more
Case 9:18-cv-80176-BB Document 551-7 Entered on FLSD Docket 06/01/2020 Page 6 of 7


                                                                       Page 106
       1     valuable, increase the value in my trust.
       2               Q.      Dr. Wright, was there ever a trust
       3     where the assets were sourced from you and Dave?
       4               A.      No, there were no assets that Dave
       5     ever owned in any of my trusts.          The error that
       6     people keep making is thinking that any keys or
       7     files are assets.       Bitcoin keys are not assets.
       8     Bitcoin keys don't even store Bitcoin.            That is a
       9     misrepresentation by a number of criminals who
      10     seek to have law enforcement believe that Bitcoin
      11     operates and is like account based, and not a UTXO
      12     based system.     If you actually recognise it, it is
      13     the equivalent of bags of rice; we're holding a
      14     number of tokens.       Each of those tokens is what
      15     makes up Bitcoin.       Each is individual, indivisible
      16     and can be moved between each of the bags, but the
      17     bags are not the keys.
      18                       MR. FREEDMAN:      Mr. Rivero, I would
      19     ask you to please ask your client to limit his
      20     answer to the question posed.          If you don't and he
      21     does not, we are going to end up back in the front
      22     of the court for more time for this deposition.
      23                       MR. RIVERO:      Please just ask your
      24     next question.
      25     BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 551-7 Entered on FLSD Docket 06/01/2020 Page 7 of 7


                                                                       Page 107
       1               Q.      Did you ever tell the Australian
       2     Tax Office that there was a trust where the assets
       3     were sourced from you and Dave?
       4               A.      No, that is not what I told the
       5     Australian Tax Office.        The Australian Tax Office
       6     kept trying to make up that story.           My comment to
       7     them was I have a trust, that trust has shares,
       8     those shares are the company that I set up in
       9     Australia that the tax office knew about.             I said
      10     I wanted to work with Dave.         I wanted to set up a
      11     new company in 2011 after I'd started mining.
      12               Q.      Dr. Wright, did you have a trust
      13     that held Bitcoin which funded seven or eight
      14     entities that you controlled via a loan?
      15               A.      I did not control anyone via a
      16     loan.    You don't control things via loans.
      17               Q.      Let me rephrase the question.           Dr.
      18     Wright, did you have a trust that held Bitcoin
      19     which, via a loan, funded seven or eight entities
      20     that you controlled?
      21               A.      I had loans used as capitalisation
      22     of rights, and those loans were associated with a
      23     trust through a company.
      24               Q.      How did the Bitcoin get into that
      25     trust?
